Case: 20-50359     Document: 00515656819         Page: 1     Date Filed: 12/01/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                     December 1, 2020
                                  No. 20-50359                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Ramon Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-257-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Juan Ramon Rodriguez pled guilty to being a felon in possession of a
   firearm. He was sentenced to 87 months in prison and three years of
   supervised release. Now, for the first time on appeal, he challenges a
   condition of supervised release included in his written judgment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50359      Document: 00515656819          Page: 2   Date Filed: 12/01/2020




                                    No. 20-50359


          We review for plain error because Rodriguez had an opportunity to
   object and failed to do so when the district court orally adopted both the
   presentence report (PSR), which contained the challenged condition, and a
   court-wide standing order that also listed the challenged condition. See
   United States v. Diggles, 957 F.3d 551, 560-61 (5th Cir. 2020) (en banc), cert.
   denied, 2020 WL 6551832 (U.S. Nov. 9, 2020) (No. 20-5836); United States
   v. Grogan, 977 F.3d 348, 353-54 (5th Cir. 2020). Based on the record, the
   district court’s oral adoption of both the PSR and the standing order satisfied
   the requirement that the court orally pronounce the conditions of supervised
   release. See Diggles, 957 F.3d at 560; Grogan, 977 F.3d at 353–54. We are
   therefore unpersuaded that Rodriguez has demonstrated any reversible plain
   error with respect to the challenged condition. See Diggles, 957 F.3d at 560;
   Grogan, 977 F.3d at 353–54.
          AFFIRMED.




                                         2